DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 02/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 9 is objected to because of the following informalities:  line 8 “a first fillable bladder configured to be adjacent to a tricuspid valve of the heart” needs to be corrected to --a first fillable bladder configured to be positioned adjacent to a tricuspid valve of the heart--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11-14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism for the following reasons:
Claim 11 and 13 are each rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  More specifically, Each of Claim 11 and Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism part “atrial-ventricular groove of the heart” in the limitation “while  the leading end portion is positioned in the atrial-ventricular groove of the heart”. Examiner suggests amending to –while the leading end portion is configured to be positioned in the atrial-ventricular groove of the heart—instead.
Dependent claims 12, 14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail  to cure the above issue noted in the respective base claims. Consequently, claims 12, and 14 are rejected under 35 U.S.C. 101 for their direct/indirect dependency on base claims held to be patent ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hjelle; Aaron et al. (Pub. No.: US 20140107405 A1, hereinafter referred to as "Hjelle")  in view of Gertner; Michael (Pub. No.: US 20080275294 A1, hereinafter referred to as “Gertner”).
As per independent Claim 9, Hjelle discloses a cardiac implant for implantation around an exterior of a heart (Hjelle in at least abstract, fig. 1, fig. 3, fig. 4B, [0002], [0005], [0007-0013], [0017], [0023-0024], [0029-0030], [0036], [0060], [0062], [0065], [0068-0069], [0085-0089], [0091-0094] for example discloses relevant subject-matter. More specifically, Hjelle in at least fig. 4B, [0091-0092] for example discloses a cardiac implant 1 for implantation around an exterior of a heart H. See at least Hjelle [0092] “an assembly making up an implant 1 wherein the assembly comprises: a jacket 10 and at least one inflatable bladder 20. Jacket 10 is made of a flexible biocompatible material and has an open top end 12 that is received around the heart H and a bottom portion 14 that is received around the apex A of the heart.”), the implant comprising:
an implant body comprising a mesh material in a  tubular configuration (Hjelle in at least fig. 4B, [0091-0092] for example discloses an implant body 10 comprising a mesh material in a 
 (i) a leading end portion defining an open leading end configured to be positioned in an atrial-ventricular groove of the heart and (ii) a trailing end portion defining an trailing end of a diameter that is less than a diameter of the open leading end (Hjelle in at least fig. 4B, [0091-0092] for example discloses a leading end portion defining an open leading end 12 configured to be positioned in an atrial-ventricular groove of the heart and a trailing end portion defining an trailing end 14 (implant body portion near Apex A) of a diameter that is less than a diameter of the open leading end at least in some configurations such as after implantation on the H as shown in fig. 4B); and
a first fillable bladder configured to be adjacent to a tricuspid valve of the heart, the first fillable bladder comprising a base layer, a pressure-exerting surface, and a peripheral side wall, wherein the pressure-exerting surface is adjacent to an exterior surface of the mesh material, wherein a height of the first fillable bladder is defined between the base layer and the pressure-exerting surface (Hjelle in at least [0005], [0062], fig. 3, fig. 4B, [0085], [0089], [0091-0095] for example discloses a first fillable bladder 20A configured to be at least partially adjacent to a tricuspid valve of the heart, the first fillable bladder 20A comprising a base layer better seen in fig. 3, a pressure-exerting surface facing the heart (also see fig. 3), and a peripheral side wall (see peripheral side wall at the bladder perimeter/boundary of bladder 20A in fig. 4B), wherein the pressure-exerting surface is adjacent to an exterior/outer surface of the mesh material (fig. 4B), wherein a height of the first fillable bladder 20A is defined between the base layer and the pressure-exerting surface), and 

Hjelle does not explicitly require a trailing end portion defining an open trailing end in the above applied embodiment and does not explicitly disclose wherein the peripheral side wall comprises one or more folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder feature.
However, Hjelle discloses alternative embodiments which discloses the implant comprising the implant body comprising a trailing end portion defining an open trailing end of a diameter that is less than a diameter of the open leading end (Hjelle in at least fig 1 A, [0007-0009], [0017], [0059-0060] for example discloses the implant 100 comprising the implant body 110 comprising a trailing end portion defining an open trailing end 119 of a diameter that is less than a diameter of the open leading end 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiac implant trailing end portion as taught by Hjelle, with a trailing end portion defining an open trailing end of a diameter that is less than a diameter of the open leading end, as also taught by Hjelle. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of accommodating a minimally invasive delivery device  (Hjelle, [0023-0024], [0061]).

However, Gertner discloses cardiac implant (Gertner in at least abstract, fig. 1A, fig. 8,  [0008], [0033], [0120-0122], [0203] for example discloses a cardiac implant), 
wherein the first fillable bladder wherein the peripheral side wall comprises one or more folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder feature  (Gertner in at least fig. 8A, 8B, [0203] for example discloses wherein the first fillable bladder/insert wherein the peripheral side wall comprises one or more folds as seen in fig. 8A that are configured to unfold as seen in fig. 8B to increase the height of the first fillable bladder/insert in response to pressurization of the first fillable bladder/insert as would occur when bladder/insert is filled with inflation fluid ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiac implant bladder peripheral side wall as taught by Hjelle, with the peripheral side walls with one or more folds, as taught by Gertner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage and purpose of deriving a minimally invasive and easily deployable expandable support configured to easily deploy into a pericardial space around a heart with the support configured to expand into a heart-restraining configuration upon instillation of a fluid into the support(Gertner, [0033]).

As per dependent Claim 11, the combination of Hjelle and Gertner as a whole further discloses cardiac implant further comprising a second fillable bladder attached to the implant 

As per dependent Claim 12, the combination of Hjelle and Gertner as a whole further discloses cardiac implant wherein the second fillable bladder is attached to the exterior surface of the implant body (Hjelle in at least fig. 4B, [0062] and [0065] for example discloses the fillable bladder is attached to the exterior surface of the implant body which reads on the subject-matter as explicitly, positively and specifically recited by the Applicants. [0062] “the fillable bladder 120 can be affixed on the exterior of the mesh body 110, or installed in or between layers of material of a multi-layered mesh body”; [0065] “location of the fillable bladder 120 on the mesh body 110”).

As per dependent Claim 13, the combination of Hjelle and Gertner as a whole further discloses cardiac implant further comprising a third fillable bladder attached to the implant body and positioned relative to the open leading end such that, while  the leading end portion is positioned in the atrial-ventricular groove of the heart, the third fillable bladder is configured to be positioned  adjacent to posterior papillary muscles of the mitral valve (Hjelle in at least [0062], fig. 4B, [0091-0095] for example discloses a third fillable bladder 20C attached to the implant body 10 and positioned relative to the open leading end 12 such that, while the leading end portion is positioned in the atrial-ventricular groove of the heart H, the third fillable bladder 20C can be configured to be positioned  adjacent to posterior papillary muscles of the mitral valve. See Hjelle at least [0094] “Bladder 20 may or may not be attached to jacket 10. FIG. 4B illustrates three separate inflatable bladders 20, one being located near a hem of the implant 1 and being positioned on a posterior portion of the heart H wall adjacent the mitral valve (bladder 20A), one being located away from the hem for positioning to a portion of the heart H wall adjacent to a papillary muscle (bladder 20B), and one being located also near a hem of the 

As per dependent Claim 14, the combination of Hjelle and Gertner as a whole further discloses cardiac implant wherein the third fillable bladder is attached to the exterior surface of the implant body (Hjelle in at least fig. 4B, [0062] and [0065] for example discloses the fillable bladder is attached to the exterior surface of the implant body which reads on the subject-matter as explicitly, positively and specifically recited by the Applicants. [0062] “the fillable bladder 120 can be affixed on the exterior of the mesh body 110, or installed in or between layers of material of a multi-layered mesh body”; [0065] “the fillable bladder 120 on the mesh body 110”).
Response to Amendment
 According to the Amendment, filed 02/10/2021, the status of the claims is as follows:
Claims 9, 11, 13 are currently amended; 
Claims 12 and 14 are as originally filed; and
Claims 1-8, 10, 15-20 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 02/10/2021.  No new matter was introduced.
By the current amendment, as a result, claims 9, 11-14 are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 8 of Applicant’s Amendment dated  02/10/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 08/20/2020: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 02/10/2021; [2]  The 35 U.S.C. 112(b), rejections to claims as raised in  Office Action dated  08/20/2020  paras. [13-16] are withdrawn in view of the amendment, filed 02/10/2021; [3] The rejection to claim 9 under 35 U.S.C. 101 as raised in  Office Action dated  08/20/2020 para. [9] is withdrawn in view of the amendment, filed 02/10/2021.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated  08/20/2020: [1]  The rejection to claims 11, 13 under 35 U.S.C. 101 as raised in  Office Action dated  08/20/2020 para. [9] is maintained in view of the amendment, filed 02/10/2021 as the amendments do not cure the noted issue. Please see detailed rejections and proposed amendments that would cure the issue in section titled Claim Rejections - 35 USC § 101.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 8-10 of Applicant’s Amendment dated  02/10/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1[a] Claim 9 stand rejected as allegedly unpatentable over US Pub. No. 2014/0107405 to Hjelle etal. ("Hjelle"). Withdrawal of the rejections is respectfully requested for at least the following reasons.

[b] Independent claim 9 is amended above to distinguish both cited references further. For example, amended claim 9 recites a “cardiac implant for implantation around an exterior of a heart” that includes: a first fillable bladder . . . comprising a base layer, a pressure-exerting surface, and a peripheral side wall, wherein a height of the first fillable bladder is defined between the base layer and the pressure-exerting surface, and wherein the peripheral side wall comprises one or more folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder.”

[c] Neither Hjelle nor Gertner discloses such a fillable bladder with “a peripheral side wall” that comprises “one or more folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder.”

[d] Gertner’s bladder (as shown below) does not increase in height (“wherein a height of the first fillable bladder is defined between the base layer and the pressure-exerting surface”) as a result of the unfolding of folds in a side wall of the bladder.

[e] For at least the foregoing reasons, amended claim 9 is novel and non-obvious over the cited references and the rejection should be withdrawn. 

Applicant’s arguments 20 [a-e] with respect to the above claim limitations in amended independent Claim 9 have been considered but was not found persuasive for the following reasons. 

Please also see detailed claim 9 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above as well as proposed amendments in the section titled “Examiner’s Note” below.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 8-10 of Applicant’s Amendment dated  02/10/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 11-14.
[a] Claims 11-14 stand rejected as allegedly unpatentable over US Pub. No. 2014/0107405 to Hjelle etal. ("Hjelle"). Claim 10 stands rejected as allegedly unpatentable over Hjelle in view of US Pub. No. 2008/0275294 to Gertner (“Gertner”). Withdrawal of the rejections is respectfully requested for at least the following reasons.

[b] Neither Hjelle nor Gertner discloses such a fillable bladder with “a peripheral side wall” that comprises “one or more folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder.” as now recited in amended independent claim 9.

[c] For at least the foregoing reasons, amended claim 9 is novel and non-obvious over the cited references and the rejection should be withdrawn. The remaining claims are novel and non-obvious over the cited references for at least the same reasons as provided for amended independent claim 9, and for the additional inventive aspects recited in them.

Applicant’s arguments 21[a-c] with respect to dependent claims 11-14 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 11-14 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Examiner’s Note
Examiner suggests further amending Claim 9 to include structures as disclosed in instant application specification paras. [0179-0180]. More specifically, Examiner proposed amending claim 9 as follows:

an implant body comprising a mesh material in a  tubular configuration that includes: (i) a leading end portion defining an open leading end configured to be positioned in an atrial-ventricular groove of the heart and (ii) a trailing end portion defining an open trailing end of a diameter that is less than a diameter of the open leading end; and
a first fillable bladder configured to be positioned adjacent to a tricuspid valve of the heart, the first fillable bladder attached to the exterior surface of the implant body, the first fillable bladder comprising a base layer and an expanding layer, 
wherein the expanding layer includes a peripheral side wall and a planar pressure-exerting surface positioned within the periphery of the peripheral side wall 
wherein the peripheral side wall is bellows shaped and comprises one or more expandable folds that are configured to unfold to increase the height of the first fillable bladder in response to pressurization of the first fillable bladder.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            February 23, 2021